DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been newly amended and does not add material from a previous claim.  Claims 12 and 13 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 14, 15 have been considered but are moot because the new ground of rejection is based on the new claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has added two new negative limitations: that the molecular sieve does not comprise a metal exchanged molecular sieve and that the function of the molecular sieve does not have an ammonia-storing component.  These negative limitations are not supported by the specification.

The cited phraseology clearly signifies a "negative" or "exclusionary" limitation for which the applicants have no support in the original disclosure.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453 (see also MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub.: 2009/0087367).
As to Claims 1, 10, 11 and 14, Liu describes an ammonia oxidation catalyst that can be zone coated with an SCR on the same substrate (para. 53) and comprises a zeolite, a precious metal and a base metal (para. 53). The Precious metal can be Pt (para. 57) and added to the zeolite (para. 60).  This can be considered to meet the “on the molecular sieve” in claim 11.
As to the molecular sieve not comprising a metal exchanged molecular sieve, Liu explains that the zeolite can be modified with a base metal, such as Cu (para. 56).  One method of modifying the sieve is by incipient wetness instead of ion-exchange (para. 60).
As to the catalyst “for both NOx removal by SCR and for selective ammonia conversion to nitrogen”, this is intended use.  Therefore, the same compound used the same way would have the same function.
	As to the feature: “and functions as an ammonia-storage component”, although Liu does not specifically state how the molecular sieve itself functions (without the other catalytic components), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same functionalities.

	As to Claim 2, Liu explains that the zeolite can be modified with a base metal, such as Cu (para. 56).

	As to Claim 4, Liu teaches that the zeolite can be one of those listed in para. 55, such as Beta, CHA, etc (para. 55).

As to Claim 5, Liu teaches that the Pt in the catalyst can be from 0.1 to 100 g/ft3 (para. 57).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 15, Liu teaches that the substrate can be a honeycomb shape with a plurality of fine, parallel gas flow passages extending therethrough (para. 62).  This can be considered a filter.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Hibara (JP 2006289211), English Abstract.
Liu describes a support, but does not describe the components of the support.
Hibara describes an ammonia oxidation catalyst that (4) contains a support containing a silica-alumina complex oxide (novelty) used for ammonia removal by oxidation (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ silica-alumina in the support, as taught by Hibara for use with the catalyst of Liu because employing these components when used with AMOX catalysts are known to be effective in facilitating these reactions.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Phillips (US Pub.: 2012/0186229).
Phillips describes an SCR catalyst that includes a molecular sieve which is loaded onto the substrate from an amount of 0.5 to 2.5 g/inch3 (para. 48).  The SCR catalyst can include an oxidation catalyst (para. 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include zeolite in an amount of 0.5 to 2.5 g/inch3, as taught by Phillips for use with Liu because this concentration of sieve is known to be effective for use in treating NOx gas when using a combined SCR and oxidation catalyst. 

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and in view of Gilbert (US Pub.: 2016/0367941).
Liu does not describe the structures described in Claims 7, 8 and 9.
Gilbert describes a zoned exhaust system (title).  The system of Gilbert describes many different possible configurations to pair an SCR and ammonia oxidation catalyst (AMOX) (see Figures 1-7).  In one example, the SCR can be separated (see Fig. 3, where SCR1 is upstream and the AMOX is downstream).   In one alternative embodiment, Gilbert shows that the SCR may be upstream and the AMOX can be downstream (Fig. 5) (for claim 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 5, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

As to Claim 8, Gilbert teaches that in Fig. 8, SCR 1 or 2 may full overlap the AMOX, which means that the AMOX also fully overlaps the SCR 1 or 2 (Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 8, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

As to Claim 9, Gilbert explains that in an alternate embodiment, the SCR1 only partly overlaps the AMOX (see Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 5, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 1, 2021